      Case 2:08-md-02002-GEKP Document 1996 Filed 10/04/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTER.� DISTRICT OF PEN:'.'l'SYLVANIA

IN RE: PROCESSED EGG PRODUCTS                                                     MULTIDISTRICT
ANTITRUST LITIGATION                                                              LITIGATION



THIS DOCUMENT APPLIES TO:                                                         No. 08-md-2002
ALL DIRECT ACTION PLAINTIFF CASES

                                                      ORDER
                                       e
         AND NOW, on this.!/__ day of October, 2019, upon consideration of the Direct Action

Plaintiffs' Motion in Limine to Preclude Evidence or Testimony at Trial Regarding Witnesses

Discussions with Counsel During Trial and How Witnesses Prepared for Deposition or Trial (Doc.

No. 1892) and the Response in Opposition (Doc. No. 1924), it is ORDERED that the Motion in

Limine (Doc. No. 1892) is GRANTED IN PART and DENIED IN PART. 1




          The DAPs seek to preclude evidence or testimony at trial regarding any discussions between witnesses and
counsel during trial and how witnesses prepared for deposition or trial. The parties agree that any reference to (I) the
substance of any communications between the witness and counsel or (2) a "lawyer's mental impressions, conclusions,
opinions, or legal theories concerning the instant litigation" will be prohibited. Hydramar, Inc. v. General Dynamics
Corp, 119 F.R.D. 367,372 (E.D. Pa. 1988).
          Inquiry into non-privileged conversations with counsel and preparations for trial, however, may prove
necessary for impeachment purposes. See. e g , Geders v United States, 425 U.S. 80, 89-90 ( 1976) (noting that cross­
examination concerning the extent a witness is coached by counsel is permissible). Moreover, these inquiries could
conceivably evidence bias that the finder of fact should consider when making credibility determinations. See United
States v Abel, 469 U.S 45, 52 (1984) ("Proof of bias is almost always relevant."). For example, the defendants may
want to inquire mto the preparat10n of several of the DAPs' witnesses testifying pursuant to settlement cooperation
obligations.
          Testlillony offered to examine witness preparations prior to a Rule 30(b)(6) deposition could prove similarly
probative here. For instance, failing to properly prepare for a deposition pursuant to Rule 30(b)(6) could suggest to
the Jury that the witness provided inadequate, incomplete, or incorrect answers. Such information could be relevant
for impeachment purposes and for the jury to determme the appropriate weight to give such Rule 30(b)(6) testimony.
          Therefore, the Court declines to categorically prohibit this non-privileged testimony or evidence which could
be used to show bias, to attack the witness's credibility, or for impeachment purposes. To the extent this evidence or
testunony presents an evidentiary issue, the DAPs may object on a case-by-case basis at trial.
